DETAILED ACTION
Claims 1, 3-9 and 11-20 (filed 03/04/2021) have been considered in this action.  Claims 4, 12 and 19 have been amended.  Claims 2 and 10 have been canceled.  Claims 1, 3, 4-9, 11, 13-18 and 20 have been presented in the same format as previously presented.  

Response to Arguments
Applicant's arguments, see page 8 paragraph 2, filed 03/04/2021, in regards to rejection of claims 1, 3-9 and 11-20 under 35 U.S.C. 103 have been fully considered but they are not persuasive.
Applicant argues that “Pednault et al. cannot be seen to actually teach what is actually missing from Zhan et al.” for the claimed step of “automatically excluding at least one portion of the historical data” and that “It is unclear how the pruning of segments and segment models in the cited passage of Pednault would in any way motivate one skill in the art to modify the system of Zhan”.  The examiner disagrees.  Pednault clearly teaches a motivation for incorporating this feature because Pednault states:
“[0005] Data mining is emerging as a highly advantageous application of computer databases that addresses the problem of extracting useful information from large volumes of data. As Matheus, Chan, 

From these statements Pednault is communicating that there are large swaths of data being stored in databases, the problem is that there is too much, and in order to extract only the useful portions of data typically a human statistician is used to determine what data is actually pertinent to the issue at hand for achieving the user’s goals, and a domain expert is needed for filtering and interpreting what the statistical results actually mean.   Pednault posits that all current software methods are lacking, and a method for performing this automatically would be beneficial, because it would no longer require the slow and expensive use of a human statistician for what can now be done automatically.   Such reasoning supplies ample motivation to a person having 
[0007] Because the data-mining/knowledge-discovery problem is broad in scope, any technology developed to address this problem should ideally be generic in nature, and not specific to particular applications. In other words, one should ideally be able to supply a computer program embodying the technology with application-specific data, and the program should then identify the most significant and meaningful patterns with respect to that data, without having to also inform the program about the nuances of the intended application. Creating widely applicable, application-independent data-mining technology is therefore an explicit design objective for enhancing the usefulness of the technology.
[0013] The above applications are but a few of the innumerable commercial applications of predictive modeling. In all such applications, the higher the accuracy of the predictive models, the greater are the financial rewards.
[0036] The generic nature of such technology makes the technology extremely useful for the purpose of knowledge discovery in databases. Moreover, it is the generic nature of predictive modeling technology that permits the technology to be incorporated into general-purpose database systems.


In other words, Pednault is expressly stating that inventions dealing in the areas of modeling and statistics are general in nature because all processes in one form or another can broadly be described through mathematics.  Likewise 
[0003] Model-based control techniques typically involve using models to analyze input data, where the models identify how the industrial equipment should be controlled based on the input data being received. Model-based control techniques have been widely accepted throughout the process control industry. Studies have determined that model-based control techniques can greatly improve the performance of processing facilities and provide significant economic benefits. However, the benefits provided by model-based control techniques depend heavily on the quality of the models being used. As a result, techniques have been developed to validate the models to ensure that the models have an acceptable quality.

From this statement it is clear Zhan also deals with the field of modeling, more specifically models applied to process control systems.  Zhan states how the quality of a model heavily impacts the benefits gained from using a model, thus Zhan is indicating that improving models can in turn improve the financial benefit of using them.  In fact, both Zhan and Pednault state that improvements to models have noted financial benefits when the predictability of that model improves.  Clearly, if a person having ordinary skill in the art were to view the teachings of Zhan in view of the teachings of Pednault, it would be seen that both are directed towards improvements in modeling which impart financial benefit, 
In terms of whether or not Pednault teaches “automatically excluding at least one portion of the historical data”, the examiner considers this limitation under the broadest reasonable interpretation, such that any method that removes, ignores, or excludes data, or otherwise takes in a large set of data and does not use all of it in its analysis, and is performed through any method that is not done by a person (i.e. automatic), to be teaching this limitation.  Pednault teaches this ‘automatic data exclusion’ through the process of pruning as the examiner previously noted in paragraph [0061], and which Pednault describes as “[0049] 3) pruning the plurality of generated data segments and associated segment models by selecting a subset of generated data segments, together with one generated segment model for each data segment selected, so as to optimize 
The applicant’s representative further argues that Pednault makes no reference to “independent variables” and therefore fails to teach “generating a model for each independent variable” which is “using the selected extracted data segments or segments for that independent variable”.  The examiner would first note that based on the broadest reasonable interpretation, many of the steps relating to the selection of extracted data segments are not required by the invention.  Consider the following limitations from claim 1:
iteratively performing model identification using the extracted data segments to identify one or more models;
using the one or more models to design, monitor, or tune at least one industrial process controller for the industrial process;
wherein iteratively performing the model identification comprises: 

using the metrics to select one or more extracted data segments for each independent variable; and
generating a model for each independent variable using the selected extracted data segment or segments for that independent variable.

Of particular interest is the final limitation which states “generating a model for each independent variable using the selected extracted data segment or segments for that independent variable” which offers the option that the selected extracted data segments need not be utilized for generating a model for each independent variable, and instead “segments for that independent variable” can be utilized instead.  The “or segments for that independent variable” have no antecedent basis in the rest of the claim, and thus cannot be considered to refer to any particular element previously disclosed.  Based on the broadest reasonable interpretation, the limitations regarding ‘calculating one or more metrics...’ and ‘using the metrics to select...’ are optional because “...or segments for that independent variable” is a broad term which encompasses any segments “for that 
In regards to the lack of teaching “generating a model for each independent variable using the selected extracted data segment or segments for that independent variable”, the examiner would further note that, based on the broadest reasonable interpretation, this claim language does not require a different or separate model for each independent variable.  The seventh limitation of claim 1 states that it identifies “one or more” models for the historical data that is “associated with an industrial process, the industrial process associated with multiple independent variables”.  This only requires that a single model be formed, as long as it is formed from data that expresses multiple independent variables.  Pednault teaches that the models formed via segmentation and pruning of data is formed for “[0043] The invention achieves these properties by performing segmentation and multivariate statistical modeling within each segment simultaneously. Segments are constructed so as to maximize the accuracies of the predictive models within each segment.”.  As noted in the previous office action “[0126] Data segments and segment models are generated based on input training data that is made available to the process. For at least one data segment, a plurality of segments models is generated 
Based upon the instant application’s specification that states “[0055] An "independent variable" generally refers to a process variable (an MV or DV) that affects another process variable, which is generally referred to as a "dependent variable."”,  Zhan likewise states “[0006] In a first embodiment, a method includes identifying a signal and a disturbance using historical data associated with one or or more process variables that are considered independent variables, the processes of Pednault would likewise include the same number of independent variables, or process variables.  In fact, the historical data for an industrial process is seemingly the same between Zhan and the instant application, as both are describing time-dependent historical data for process variables that are themselves independent variables.
In addition, the applicant’s representative has seemingly taken a much narrower view on the teachings of Pednault than what one of ordinary skill would consider ‘for each independent variable’.  The teachings of Pednault are not so limited that only a single independent variable is considered, or that the processes of Pednault could not be performed multiple times for different sets of input data so that a different model can be created for each set of input data.  The teachings of both Zhan and Pednault are meant to have broad implications and application to a plurality of data sets that are not so limited by only a single example.  The example provided in paragraphs [0019]-[0036] of Pednault shows that a multitude of independent variables are considered by the segmentation method, and thus likewise when applied to the historical data of Zhan would 
A similar line of reasoning as those provided above in regards to independent claim 1 can be applied to independent claims 9 and 16.  For the 
For the sake of compact prosecution, the examiner would further note that any limitation dealing with the “one or more metrics”, such as those presented in amended claims 4 and 12 are optional due to the final limitation of claims 1 and 9 allowing for generation of models for each independent variable using “segments for the independent variable”.  The examiner recommends amending the claims to more specifically claim the invention as it relates to all of the claimed features, removing this optional language and directing the invention towards a narrower concept.   

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The examiner finds that, if the applicant were to amend the material from claim 4 into the independent claims of the instant application, while simultaneously correcting the final limitation of each independent claim such that only the selected extracted data segments are used for model generation, the selected extracted data segments being selected based on a metric of a data segment having a highest energy level and a signal to noise ratio .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 9, 11-12 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhan et al. (US 20070112531, hereinafter Zhan) in view of Pednault et al. (US 20090030864, hereinafter Pednault).

In regards to Claim 1, Zhan teaches “A method comprising: obtaining historical data associated with an industrial process, the industrial process associated with multiple independent variables” ([0005] This disclosure provides an apparatus and method for identifying informative data in a process control environment; [0006] a method includes identifying a signal and a disturbance using historical data associated with one or more process variables; [0017] Two controllers 104a-104b are coupled to the process elements 102a-102b. The controllers 104a-104b control the operation of the process elements 102a-102b; wherein each controller is controlling an independent process and thus variable) “...automatically extracting data segments from at least one non-excluded portion of the historical data” ([0043] informative data segments are extracted at one or more desired resolution levels for each submodel using the signal s and disturbance d at step 304. As a particular example, the informative data segments may be extracted as follows. The signal s and the disturbance d for each submodel may be decomposed into multiple resolution levels, such as by using wavelet “wherein automatically extracting the data segments comprises: decomposing a signal and a disturbance associated with the historical data at a plurality of resolution levels” ([0006] decomposing the signal and the disturbance at a plurality of resolution levels) “detecting a plurality of points in the decomposed signal using the decomposed signal and the decomposed disturbance” ([0006] identifying a plurality of points associated with the decomposed signal using the decomposed signal and the decomposed disturbance) “and extracting the data segments from the signal using the detected points” ([0006] extracting a plurality of data segments from the signal, where the data segments are associated with the selected points) “iteratively performing model identification using the extracted data segments to identify one or more models” ([0027] To ensure that the models 120 used by the controllers 104a-104b have an acceptable quality, the models 120 are typically validated one or more times. This helps to ensure that the models 120 are valid and can be used to effectively control the process elements 102a-102b. In accordance with this disclosure, a model 120 used by a “and using the one or more models to design, monitor, or tune at least one industrial process controller for the industrial process” ([0024] Each of the controllers 104a-104b also uses a model 120 to control the operation of its respective process elements 102a-102b).
Zhan fails to teach “automatically excluding at least one portion of the historical data; wherein iteratively performing the model identification comprises: calculating one or more metrics for each extracted data segment independent of the other extracted data segments; using the metrics to select one or more extracted data segments for each independent variable; and generating a model for each independent variable using the selected extracted data segment or segments for that independent variable”.
For the sake of compact prosecution, the examiner will show some elements/limitations already taught by Zhan considered to be also taught by Pednault to better show motivation to combine the references.
Pednault teaches “automatically excluding at least one portion of the historical data” ([0061] Pruning the segments and segment models (Method Step 3), can, for example, be accomplished using various methods for optimizing the predictive accuracy of the selected subset of data segments and segment models on separate hold-out data not used in the previous method steps for generating segments and segment models; [0067] To select the best subset of data segments and the best segment models for those segments, all that is needed are numeric scores that represent the estimated degrees of fit for the various segment models for different degrees of freedom on segment data as yet unseen to which the models will be applied in the future. The latter can be estimated, for example, by applying the models to hold-out data not used for training; wherein hold-out data is data not used, and thus excluded) “iteratively performing model identification using the extracted data segments to identify one or more models” ([0072] The disclosed object-oriented embodiment of the invention, on the other hand, “wherein iteratively performing the model identification comprises: calculating one or more metrics for each extracted data segment independent of the other extracted data segments” ([0044] the present invention discloses a process performed on a computer for constructing segmentation-based predictive models, the method steps comprising:...[0046] 2) generating a plurality of data segments defined by tests on some, all, or none of the available inputs, and generating one or more segment models for each generated data segment...[0047] a) for at least one generated data segment in the final plurality, generating a plurality of candidate data segments and “using the metrics to select one or more extracted data segments for each independent variable” ([0048] b) selecting from among the plurality of candidate data segments for that generated data segment a best candidate data segment that optimizes a degree of fit measure based on one or more of the multivariate statistical models generated for the selected candidate data segment) “and generating a model for each independent variable using the selected extracted data segment or segments for that independent variable” ([0049] selecting a subset of generated data segments, together with one generated segment model for each data segment selected, so as to optimize the predictive accuracy of the resulting segmentation-based predictive model; [0067] To select the best subset of data segments and the best segment models for those segments, all that is needed are numeric scores that represent the estimated degrees of fit for the various segment models for different degrees of freedom on segment data as yet 
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the method that takes historical data from an industrial process and extracts data segments using multiple levels of resolution, and then uses those segments to identify models for the industrial process as taught by Zhan with the method of excluding certain data from a dataset and then using the non-excluded data to perform model identification by calculating a metric for each data segment and using the data segments with the best metric to generate a model using those selected data segments as taught by Pednault because it would impart the stated 

In regards to Claim 3, Zhan and Pednault teach the method of extracting data segments using multi-resolution analysis to identify models as incorporated by claim 1 above.  	Zhan further teaches “The method of Claim 1, wherein the model for each independent variable comprises a multiple-input single-output (MISO) model” ([0045] One specific example of the generation of a signal s and a disturbance d for multiple submodels is shown in FIGS. 4 and 5. In FIG. 4, three manipulated variables are used by three submodels 402-406 of a model 120 to control one controlled variable).

In regards to Claim 4, Zhan and Pednault teach the method of extracting data segments using multi-resolution analysis to identify models as incorporated by claim 1 above.  	Zhan further teaches “The method of Claim 1, wherein the one or more metrics include an energy level and a signal to noise ratio, and the one or more extracted data segments for each independent variable are selected based on the highest energy level and the signal to noise ratio being above a threshold” ([0058] FIGS. 7 through 13 illustrate a technique for identifying informative data based on identifying transients that occur where large signal excitations and large signal-to-noise ratios (SNRs) exist; [0062] A 

In regards to Claims 9 and 16-17, see above mapping to Zhan and Pednault for claim 1 for teaching the claimed corresponding elements.  

In regards to Claims 11 and 18, see above mapping to Zhan and Pednault for claim 3 for teaching the claimed corresponding elements.

In regards to Claims 12 and 19, see above mapping to Zhan and Pednault for claim 4 for teaching the claimed corresponding elements.

Claims 5-6, 13-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhan and Pednault as applied to claims 1, 9 and 16 above, and further in view of Hsiung et al. (US 20030083756, hereinafter Hsiung).

In regards to Claim 5, Zhan and Pednault teach the method of extracting data segments using multi-resolution analysis to identify models as incorporated by claim 1 above.  	It should be noted that the claimed “providing the one or more models to the at least one industrial process controller as one or more seed models for closed-loop model identification” is indicated by the applicant in their specification to be ‘conventional’ by stating “[0038] Closed-loop system identification is one conventional technique by which industrial process models can be identified, but this approach often requires some initial estimate of an industrial process' behavior and perturbations” and according to MPEP 2129 “A statement by an applicant in the specification or made during prosecution identifying the work of another as "prior art" is an admission which can be relied 
Nevertheless, Zhan and Pednault fail to teach “The method of Claim 1, wherein using the one or more models comprises: providing the one or more models to the at least one industrial process controller as one or more seed models for closed-loop model identification”.
Hsiung teaches “The method of Claim 1, wherein using the one or more models comprises: providing the one or more models to the at least one industrial process controller as one or more seed models for closed-loop model identification” (Fig. 4D-4E show closed loop system; [0203] Once the best fit algorithm and model has been uncovered, the method goes through a discrimination test, step 471. In a specific embodiment, the method compares the results, e.g., fit of data against algorithm, combination of data and other preprocessing information, against confidence factor (if less than a certain number, this does not work). This step provides a final screen on the data, the algorithm used, the pre-processing methods, and other factors to see if 
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the method of extracting data segments using multi-resolution analysis to identify models using metrics applied to each data segment with the ability to provide a seed model to a process controller for closed-loop model identification as taught by Hsiung because Hsiung suggests “[0005] There is simply no easy way to monitor the substance itself while it is being processed. Although complex chemical analysis methods are available to determine specific components or weights of the substance, there is simply no easy way to identify the quality of the substances while it is being manufactured... it is seen that improved ways of monitoring or controlling a process, or both monitoring and controlling a process, are highly desirable”.  In other words, by incorporating the use of a closed-loop system that further refines the model through identifying model fit to actual data, it would be seen to improve the predictability, and thus the accuracy of a model for a process control system.  It can be considered using a known method to improve a known process in a predictable way.

Claim 6, Zhan and Pednault teach the method of extracting data segments using multi-resolution analysis to identify models as incorporated by claim 1 above.
Zhan and Pednault fail to teach “The method of Claim 1, wherein using the one or more models comprises: providing the one or more models to the at least one industrial process controller as one or more updated or refined models for industrial process control”.
Hsiung teaches “The method of Claim 1, wherein using the one or more models comprises: providing the one or more models to the at least one industrial process controller as one or more updated or refined models for industrial process control” ([0202] During model building, several parameters and options may be chosen. To build the best model with one algorithm, cross-validation is also used to find the optimum parameters and options. For example, in the process of building a KNN model, cross-validation is used to validate the models built with different number of K, different scaling options, e.g., mean-centering or auto-scaling, and other options, e.g., with PCA or without PCA, to find out the optimum combination of K and other options; [0008]  a process may be monitored and/or controlled by comparing the current state of a first process to current, historical, and/or predicted states of the first process or of a second 
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the method of extracting data segments using multi-resolution analysis to identify models using metrics applied to each data segment with the ability to provide a seed model to a process controller for closed-loop model identification as taught by Hsiung because Hsiung suggests “[0005] There is simply no easy way to monitor the substance itself while it is being processed. Although complex chemical analysis methods are available to determine specific components or weights of the substance, there is simply no easy way to identify the quality of the substances while it is being manufactured... it is seen that improved ways of monitoring or controlling a process, or both monitoring and controlling a process, are highly desirable”.  In other words, by incorporating the use of model refinement algorithm that further refines the model through identifying parameters that improve the accuracy of a model, it would be seen to improve the predictability, and thus the accuracy of a model for a process control system.  

In regards to Claims 13 and 20, see above mapping to Zhan, Pednault and Hsiung for claim 5 for teaching the claimed corresponding elements.

In regards to Claims 14 and 20, see above mapping to Zhan, Pednault and Hsiung for claim 6 for teaching the claimed corresponding elements.

Claims 7-8, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhan and Pednault as applied to claims 1, 9 and 16 above, and further in view of MacArthur et al. (US 8295952, hereinafter MacArthur).

In regards to Claim 7, Zhan and Pednault teach the method of extracting data segments using multi-resolution analysis to identify models as incorporated by claim 1 above.
Zhan and Pednault fail to teach “The method of Claim 1, wherein using the one or more models comprises: using the one or more models to monitor operation of at least one proportional- integral-derivative (PID) controller”.
“The method of Claim 1, wherein using the one or more models comprises: using the one or more models to monitor operation of at least one proportional- integral-derivative (PID) controller” ([col 6 line 54] the model identification tool 132 could support a loop-shaping approach for proportional-integral-derivative (PID) control that uses an uncertainty description in the frequency domain to define the acceptable bandwidth (loop shape) of the controller).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the multi-variable model creating method of Zhan and Pednault with the using and refinement of the model to monitor a PID controller as taught by MacArthur because it would solve the stated problem of MacArthur “[col 1 line 50] it is common for controller performance to degrade over time since model enhancement is usually not performed after the initial model is generated” and thus a person having ordinary skill in the art would expect the same benefits to be elicited by using a similar improvement.  Furthermore, the claim does not state any particular process or steps that are further limiting the functions of the claim beyond applying it to the use of a general PID controller.  In essence, this claim amount to the claimed matter in claim 1 being applied to a generic type of 

In regards to Claim 8, Zhan and Pednault teach the method of extracting data segments using multi-resolution analysis to identify models as incorporated by claim 1 above.
Zhan and Pednault fail to teach “The method of Claim 1, wherein using the one or more models comprises: using the one or more models to identify one or more tuning parameters for at least one proportional-integral-derivative (PID) controller”.
MacArthur teaches “The method of Claim 1, wherein using the one or more models comprises: using the one or more models to identify one or more tuning parameters for at least one proportional-integral-derivative (PID) controller” ([col 33 line 26] The identification technique described above for identifying and selecting a model of a process to be controlled may be integrated with an effective signal design procedure. Aspects of this integration can include 
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the method of extracting data segments using multi-resolution analysis to identify models using metrics applied to each data segment with the method of tuning parameters in a PID controller by identifying improved parameters for the model as taught by MacArthur because it would have the benefit stated by MacArthur of “[col 33 line 27] avoiding problems with potential constraint violations and issues induced by control optimizers forcing a reduced operational space”.  In other words, by using the methods of it can be considered to impart the benefit of considered a broader data set that more accurately maps the modeled parameters to actual data.  By combining these elements, it can be considered taking a known method of identifying modeling parameters that most accurately 

In regards to Claims 15 and 20, see above mapping to Zhan, Pednault and MacArthur for claims 7 and 8 for teaching the claimed corresponding elements.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M SKRZYCKI whose telephone number is (571)272-0933.  The examiner can normally be reached on M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information 



/JONATHAN MICHAEL SKRZYCKI/           Examiner, Art Unit 2116                                                                                                                                                                                             

/KENNETH M LO/           Supervisory Patent Examiner, Art Unit 2116